Case 1:19-cv-02330-RDB Document 33 Filed 10/30/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND (NORTHERN DIVISION)

 

SIRIUS SIGNAL, L.L.C.,
Plaintiff
ve Case No. 1:19-cv-02330-RDB
WEEMS & PLATH, LLC, |

Defendant

 

WEEMS & PLATH, LLC,

Defendant/Counter-Plaintiff/Third
Party Plaintiff,

v.
SIRIUS SIGNAL, L.L.C.,
Plaintiff/Counter-Defendant

and

ANTHONY COVELLI
6541 Vispera Place
Carlsbad, California 92009

Third Party Defendant,

and

EMLinQ LLC

Serve on:

Sandro Aquilina, Resident Agent
2125C Madera Road

Simi Valley, CA 93065

Third Party Defendant.

 

 

SECOND JOINT REQUEST TO EXTEND INITIAL SCHEDULING ORDER DEADLINES
Plaintiff/Counter-Defendant Sirius Signal, L.L.C. (“Sirius”), Defendant/Counter-

Plaintiff/Third-Party Plaintiff Weems & Plath, LLC (‘W&P”), and third party defendant
Case 1:19-cv-02330-RDB Document 33 Filed 10/30/19 Page 2 of 3

Anthony Covelli,' by their respective undersigned counsel, hereby jointly request that the Court
extend all deadlines in the Scheduling Order [D.I. 26], as amended in the Order Granting Motion
to Extend Scheduling Order [D.I. 30], for seven (7) days, including but not limited to the
November 14, 2019 deadline for requests for modification of initial Scheduling Order.

The parties have met and conferred regarding the schedule and are generally in
agreement regarding the schedule for this case, but believe it is in the interests of litigation
economy to include counsel for Third-Party Defendant EMLinQ LLC in scheduling discussions
prior to submission of a joint proposed amended scheduling order. EMLing LLC’s deadline to
file a response to the Third Party Complaint is November 1, 2019.

WHEREFORE, Sirius Signal, L.L.C., Weems & Plath, LLC and Anthony Covelli
respectfully request that the Court extend all deadlines in the Scheduling Order (including the

deadline to request modifications to the Scheduling Order) for a period of seven (7) days.

Date: October 30, 2019

 

/s/ Andrew L. Cole /s/ Timothy F. Maloney
Andrew L. Cole, Fed. Bar No. 14865 Timothy F. Maloney (Fed. Bar ID #03381)
Cole Schotz P.C. Alyse L. Prawde, Esq. (Fed. Bar ID #14676)
300 E. Lombard Street, Suite 1450 Joseph, Greenwald & Laake, P.A.
Baltimore, MD 21202 6404 Ivy Lane, Suite 400
(410) 528-2980 Greenbelt, MD 20770
acole@coleschotz.com 301/220-2200 (tel.)

tmaloney@jgllaw.com

“ind Anhory Covel aprawde@jellaw.com
Rita C. Chipperson, Esq.*
Lawrence S. Rosenthal*
Chipperson Law Group, P.C.
163 Madison Avenue
Suite 220-40

Morristown, NJ 07960

 

' By joining in this request, Anthony Covelli does not waive, and expressly reserves, all rights,
including but not limited to the right to challenge personal jurisdiction.
Case 1:19-cv-02330-RDB Document 33 Filed 10/30/19 Page 3 of 3

973/845-9071 (tel.)
rec@chippersonlaw.com
Ir@chippersonlaw.com

Attorneys for Weems & Plath, LLC

* Pro Hac Vice Admission Anticipated

IT IS HEREBY ORDERED, that all deadlines in the Scheduling Order, as previously
amended, including but not limited to the deadline to request modification of the Scheduling

Order, are extended for a period of seven (7) days.

Dated: GOTCSUE 31, 2019 PLLD BR
The Honorable Richard D. Bennett
United States District Judge
